Case 1:20-cv-06025-RPK-RLM Document 1-1 Filed 12/10/20 Page 1 of 15 PagelD #: 10

EXHIBIT A
Case 1:20-cv-06025-RPK-RLM Document 1-1 Filed 12/10/20 Page 2 of 15 PagelD #: 11

. (PILED: KINGS | COUNTY CLERK. 14720/2019 09:30 AM INDEX NO, 525345/2019
‘ NYSCEF DOC. NO. 1 . RECEIVED NYSCEF: 11/20/2019

 

 

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF KINGS .
, . nents |
INNA KOZLOVA, Index No.: 525345/2019
Plaintiff(s),
SUMMONS
-against-

WHOLE FOODS MARKET GROUP, INC, and
WHOLE FOODS, LLC.
Basis of venue is the Residence
Defendant(s). of the Plaintiff

 

To the above named Defendant(s):

YOU ARE HEREBY SUMMONED and required to serve upon Plaintiffs attorney a
verified answer to the verified complaint in this action within twenty days after the service of this
summons, exclusive of the day of service, or within thirty days after service is complete if this
summons is not personally delivered to you within the State of New York. In case of your failure
to answer, judgment will be taken against you by default for the relief demanded in the
complaint.

Jurv Trial Demanded. Trial is desired in the County of Kings.

Dated: New York, New York
November 19, 2019

69

Mattlhew J. Salimbene, Esq.

ALAN RIPKA & ASSOCIATES, LLP
Attorneys for the Plaintiff(s) —

900 Third Avenue, Suite 502

New York, New York 10022

P: (212) 557-4777

F: (646) 793-4777

To:
Whole Foods Market Group, Inc
C T Corporation System

28 Liberty Street

New York, New York 10005
Through Secretary of State

1 of 14
Case 1:20-cv-06025-RPK-RLM Document 1-1 Filed 12/10/20 Page 3 of 15 PagelD #: 12

 

(FILED: KINGS COUNTY CLEPK. 11/20/2019 09:30 AM
NYSCEF DOC. NO. 1 ‘

Whole Foods, LLC.

NORTHWEST REGISTERED AGENT LLC
90 STATE STREET

SUITE 700, OFFICE 40

ALBANY, NEW YORK, 12207

Through Secretary of State

2 of 14

INDEX NO. 525345/2019
RECEIVED NYSCEF: 11/20/2019

tT

Prey

rT
Case 1:20-cv-06025-RPK-RLM Document 1-1 Filed 12/10/20 Page 4 of 15 PagelD #: 13

(FILED: KINGS COUNTY CLERK 11/20/2019 09:30 AM INDEX NO. 525345/2019
¥ NYSCEF DOC. NO. 1 , , RECEIVED NYSCEF: 11/20/2019

 

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF KINGS
x
INNA KOZLOVA, , Index No.: 525345/2019
Plaintiff(s),
VERIFIED COMPLAINT
-against-
WHOLE FOODS MARKET GROUP, INC, and
WHOLE FOODS MARKET, LLC.
Defendant(s).
x

 

Plaintiff, INNA KOZLOVA, by and through her attorneys, Alan Ripka & Associates,
LLP, as and for a Verified Complaint against the Defendant, alleges upon information and belief
that at all times hereinafter mentioned:
BACKGROUND
l. At all times hereinafter mentioned, Plaintiff, INNA KOZLOVA was and still is a resident
of Kings County, State of New York.
2, At all times hereinafter mentioned, Defendant WHOLE FOODS MARKET GROUP,
INC (hereinafter as “WHOLE FOODS MARKET?) is a corporation duly organized and

existing under the laws of the State of New York,

Lad

At all times hereinafter mentioned, Defendant WHOLE FOODS MARKET is a limited

liability corporation duly organized and existing under the laws of the State of New York.

4. At all times hereinafter mentioned, Defendant WHOLE FOODS MARKET is a
partnership duly organized and existing under the laws of the State of New York.

as At all times — mentioned, Defendant WHOLE FOODS MARKET is a sole

proprietorship duly organized and existing under the laws of the State of New York,

3 of 14

mT
Case 1:20-cv-06025-RPK-RLM Document 1-1 Filed 12/10/20 Page 5 of 15 PagelD #: 14

 

(PILED: KINGS COUNTY CLERK, 11/20/2019 09:30 AM) INDEX NO. 5

“ “NYSCEF DOC. NO.

Il.

2.

14.

15.

i. RECEIVED NYSCEF:

At all times hereinafter mentioned, Defendant WHOLE FOODS MARKET does business
in the County of New York in the State of New York.

At all times hereinafter mentioned, Defendant WHOLE FOODS MARKET has a place of
business located at 1095 6th Avenue, in the County of New York, State of New York.
(hereinafter as “PREMISES”)

At all times hereinafter mentioned, Defendant WHOLE FOODS MARKET was the
owner of the aforementioned premises.

At all times hereinafter mentioned, Defendant WHOLE FOODS MARKET was the
lessor of the aforementioned premises.

At all times hereinafter mentioned, Defendant WHOLE FOODS MARKET was the
leasee of the aforementioned premises.

At all times hereinafter mentioned, Defendant WHOLE FOODS MARKET leased the
aforementioned premises.

At all times hereinafter mentioned, Defendant WHOLE FOODS MARKET operated a
supermarket at the aforementioned premises.

At all times hereinafter mentioned, Defendant WHOLE FOODS MARKET operates a
supermarket in the County of New York, State of New York.

At all times hereinafter mentioned, Defendant WHOLE FOODS LLC., (hereinafter as
“WHOLE FOODS”) is a corporation duly organized and existing under the laws of the
State of New York.

At all times hereinafter mentioned, Defendant WHOLE FOODS is a limited liability

corporation duly organized and existing under the laws of the State of New York.

4 of 14

25345/2019
11/20/2019
Case 1:20-cv-06025-RPK-RLM Document 1-1 Filed 12/10/20 Page 6 of 15 PagelD #: 15

(FILED: KINGS COUNTY CLERK, 12/20/2019 09:30 AM INDEX NO. 525345/2018
* NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 11/20/2019

 

16. At all times hereinafter mentioned, Defendant WHOLE FOODS is a partnership duly
organized and existing under the laws of the State of New York.

17. At all times hereinafter mentioned, Defendant WHOLE FOODS is a sole proprietorship
duly organized and existing under the laws of the State of New York.

18. At all times hereinafter mentioned, Defendant WHOLE FOODS does business in the
County of New York in the State of New York.

19. At all times hereinafter mentioned, Defendant WHOLE FOODS has a place of business
located at 1095 6th Avenue, in the County of New York, State of New York. (hereinafter
as “PREMISES”)

20. At all times hereinafter mentioned, Defendant WHOLE FOODS was the owner of the
aforementioned premises.

21. At all times hereinafter mentioned, Defendant WHOLE FOODS was the lessor of the
aforementioned premises.

22. At all times hereinafter mentioned, Defendant WHOLE FOODS was the leasee of the
aforementioned premises.

23, At all times hereinafter mentioned, Defendant WHOLE FOODS leased the
aforementioned premises.

24, At all times hereinafter mentioned, Defendant WHOLE FOODS operated a supermarket
at the aforementioned premises.

25. At all times hereinafter mentioned, Defendant WHOLE FOODS operates a supermarket
in the County of New York, State of New York.

AS AND FOR A FIRST CAUSE OF ACTION: NEGLIGENCE

had

5 of 14
Case 1:20-cv-06025-RPK-RLM Document 1-1 Filed 12/10/20 Page 7 of 15 PagelD #: 16

| (FILED: KINGS COUNTY CLERK, 17/20/2019 09:30 AM INDEX NO. 525345/2019
“ NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 11/20/2019

 

26. Plaintiff repeat, re-allege and reiterate each and every one of the paragraphs numbered
“1” through “25” as if fully set forth herein.

27. At all times hereinafter mentioned, Defendant WHOLE FOODS MARKET its agents,
servants and employees managed the aforementioned premises.

28. At all times hereinafter mentioned, Defendant WHOLE FOODS MARKET its agents,
servants and employees controlled the aforementioned premises.

29. At all times hereinafter mentioned, Defendant WHOLE FOODS MARKET its agents,
servants and employees inspected the aforementioned premises.

30. At all times hereinafter mentioned, Defendant WHOLE FOODS MARKET its agents,
servants and employees maintained the aforementioned premises.

31. At all times hereinafter mentioned, Defendant WHOLE FOODS MARKET its agents,
servants and employees operated the aforementioned premises.

32. At all times hereinafter mentioned, Defendant WHOLE FOODS MARKET its agents,
servants and employees was responsible for the aforementioned premises.

33. At all times hereinafter mentioned, Defendant WHOLE FOODS MARKET its agents,
servants and employees was subject to safety rules, codes, laws and regulations in the
County of Kings and State of New York.

34. At all times hereinafter mentioned, Defendant WHOLE FOODS MARKET its agents,
servants and employees violated safety rules, codes, laws and regulations in the County
of Kings and State of New York

35. At all times hereinafter mentioned, Defendant WHOLE FOODS MARKET its agents,

servants and employees knew of a dangerous condition at the aforementioned premises.

6 of 14

TTT
Case 1:20-cv-06025-RPK-RLM Document 1-1 Filed 12/10/20 Page 8 of 15 PagelD #: 17

 

 

_ (FILED: KINGS COUNTY CLERK, 11/20/2019 09:30 AM) INDEX NO. 525345/2019
“ NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 11/20/2019

36. At all times hereinafter mentioned, Defendant WHOLE FOODS MARKET its agents,
servants and employees should have known of a dangerous condition on the
aforementioned premises.

37. At all times hereinafter mentioned, Defendant WHOLE FOODS MARKET its agents,
servants and employees had prior knowledge of a dangerous condition on the
aforementioned premises.

38. At all times hereinafter mentioned, Defendant WHOLE FOODS MARKET its agents,
servants and employees was in possession of the aiicomestionéd premises.

39, At all times hereinafter mentioned, and prior thereto, Defendant WHOLE FOODS
MARKET its agents, servants and employees allowed a dangerous condition to exist on
the aforementioned premises.

40. At all times hereinafter mentioned, and prior thereto, Defendant WHOLE FOODS
MARKET its agents, servants and employees caused and created a dangerous condition
to exist at the aforementioned premises. |

4]. At all times hereinafter mentioned, and prior thereto, Defendant WHOLE FOODS
MARKET its agents, servants and employees negligently failed and neglected to provide
notice to individuals lawfully present on the aforesaid premises that a dangerous
condition existed and failed to warn individuals who were lawfully present on the
premises, specifically Plaintiff INNA KOZLOVA that a dangerous condition existed.

42. - At all times hereinafter mentioned, Defendant WHOLE FOODS its agents, servants and
employees managed the aforementioned premises.

43. At all times hereinafter mentioned, Defendant WHOLE FOODS its agents, servants and

7 of 14

NEF
Pi

Case 1:20-cv-06025-RPK-RLM Document 1-1 Filed 12/10/20 Page 9 of 15 PagelD #: 18

 

(FILED: KINGS COUNTY CLERK, 11/20/2019 09:30 AM » INDEX NO. 5

NYSCEF DOC. NO.

44.

45,

46.

47.

48.

49.

50.

SL.

52.

i RECEIVED NYSCEF:

employees controlled the aforementioned premises.

At all times hereinafter mentioned, Defendant WHOLE FOODS its agents, servants and
employees inspected the aforementioned premises.

At all times hereinafter mentioned; Defendant WHOLE FOODS its agents, servants and
employees maintained the aforementioned premises.

At all times hereinafter mentioned, Defendant WHOLE FOODS its agents, servants and
employees operated the aforementioned premises.

At all times hereinafter mentioned, Defendant WHOLE FOODS its agents, servants and
employees was responsible for the aforementioned premises.

At all times hereinafter mentioned, Defendant WHOLE FOODS its agents, servants and
employees was subject to safety rules, codes, laws and regulations in the County of Kings
and State of New York.

At all times hereinafter mentioned, Defendant WHOLE FOODS its agents, servants and
employees violated safety rules, codes, laws and regulations in the County of Kings and
State of New York

At all times hereinafter mentioned, Defendant WHOLE FOODS its agents, servants and
employees knew of a dangerous condition at the aforementioned premises.

At all times hereinafter mentioned, Defendant WHOLE FOODS its agents, servants and
employees should have known of a dangerous condition on the aforementioned premises.
At all times hereinafter mentioned, Defendant WHOLE FOODS its agents, servants and
employees had prior knowledge of a dangerous condition on the aforementioned

premises.

8 of 14

25345/2019
11/20/2019

Wher
Case 1:20-cv-06025-RPK-RLM Document 1-1 Filed 12/10/20 Page 10 of 15 PagelD #: 19

(FILED: KINGS COUNTY CLERK. 12/20/2019 09:30 AM} INDEX NO. 525345/2019
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 11/20/2019

 

’

53. At all times hereinafter mentioned, Defendant WHOLE FOODS its agents, servants and
employees was in possession of the aforementioned premises.

54, At all times hereinafter mentioned, and prior thereto, Defendant WHOLE FOODS its
agents, servants and employees allowed a dangerous condition to exist on the
aforementioned premises.

55. At all times hereinafter mentioned, and prior thereto, Defendant WHOLE FOODS its
agents, servants and employees caused and created a dangerous condition to exist at the
aforementioned premises.

56. At all times hereinafter mentioned, and prior thereto, Defendant WHOLE FOODS its
agents, servants and employees negligently failed and neglected to provide notice to
individuals lawfully present on the aforesaid premises that a dangerous condition existed
and failed to warn individuals who were lawfully present on the premises, specifically
Plaintiff INNA KOZLOVA that a dangerous condition existed.

57. At all times hereinafter mentioned, Plaintiff INNA KOZLOVA was lawfully on the
subject premises.

58. On August 10, 2018, while Plaintiff INNA KOZLOVA was lawfully on the
aforementioned premises she was caused to be violently precipitated to the ground.

59. The aforesaid incident occurred as a result of and was proximately caused by the careless,
negligent, grossly careless, and reckless conduct of the Defendants, their agents,
employees, or servants, which consisted inter alia of the following particulars:

a. In negligently maintaining the aforementioned premises and in allowing and

causing a dangerous condition to exist;

9 of 14
>

Case 1:20-cv-06025-RPK-RLM Document 1-1 Filed 12/10/20 Page 11 of 15 PagelD #: 20

 

 

(FILED: KINGS COUNTY CLERK, 11/20/2019 09:30 AM INDEX NO. 525345/2019
NYSCEF DOC. NO. 1 . RECEIVED NYSCEF:

a2

33:

32:

b. In failing to properly inspect the premises or remedying the hazardous condition;

c. Innegligently inspecting the premises;

d. Failing to maintain the premises;

e. In negligently managing the property;

f. In failing to properly manage the premises; -

g. In failing to safely operate the market;

h. In negligently operating the market;

i. In causing and creating a dangerous condition;

j. In failing to warn of the dangerous condition;
As a result of the aforesaid fall and the negligence of the Defendants, Plaintiff INNA
KOZLOVA suffered serious personal and permanent physical injuries.
The aforesaid fall and resulting serious personal and permanent injuries were caused by
the negligence, and gross negligence of the Defendants, in failing to provide a safe
environment, allowing a dangerous environment to exist and failing to warn of the
potential and foreseeable dangers within despite knowing the potential for danger existed.
Plaintiff INNA KOZLOVA’s injuries were caused solely by reason of the negligence and
gross negligence of the Defendants; without any culpable conduct or negligence on the
part of the Plaintiff herein.
As aresult of such injuries, pain and suffering, Plaintiff INNA KOZLOVA was caused to
suffer damages in an amount of money that exceeds the monetary jurisdiction of all other

Courts.

10 of 14

11/20/2019
Case 1:20-cv-06025-RPK-RLM Document 1-1 Filed 12/10/20 Page 12 of 15 PagelD #: 21

 

 

(FILED: KINGS COUNTY CLERK. 11/20/2019 09:30 AM INDEX NO. $25345/2019
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 11/20/2019
36. Said occurrence and resulting injuries occurred without any fault or wrongdoing on the

part of the Plaintiff contributing thereto.

37. That this action is one that falls within one of the enumerated exceptions to CPLR,
Article 16 and specifically, §1602, and as such the Defendants are jointly and severally
liable pursuant to the exceptions set forth in Article 16 of the CPLR.

38. Pursuant to CPLR Section 1602 (2) (iv), the Defendants are jointly and severally liable
for all of Plaintiffs’ damages, including but not limited to, Plaintiff's non-economic loss,
irrespective of the provisions of CPLR Section 1602, by reason of the fact that the
Defendants owed Plaintiff a non-delegable duty of care.

39. Pursuant to CPLR Section 1602(2)(iv), Defendants are jointly and severally liable for all
of Plaintiffs’ damages, including but not limited to, Plaintiff's non-economic loss,
irrespective of the provisions of CPLR Section 1601, by reason of the fact that the
Defendants are vicariously liable for the negligent acts and omissions of its servants,
agents, affiliates and/or employees.

40. Pursuant to CPLR Section 1602(7), Defendants are jointly and severally liable for all of
Plaintiff's damages, including but not limited to Plaintiff's non-economic loss,
irrespective of the provisions of CPLR Section 1601, by reason of the fact that the

Defendants acted with reckless disregard for the safety of others.
WHEREFORE Plaintiff, INNA KOZLOVA, demand judgment against one, some or all

of the Defendants WHOLE FOODS MARKET GROUP, INC. and WHOLE FOODS, LLC on

the first cause of action in sums that exceeds the jurisdiction of all other courts lower than the

11 of 14
Case 1:20-cv-06025-RPK-RLM Document 1-1 Filed 12/10/20 Page 13 of 15 PagelD #: 22

.

(FILED: KINGS COUNTY CLERK 11/20/2019 09:30 AM) INDEX NO. 525345/2019
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 11/20/2019

 

Supreme Court of the State of New York together with the costs, disbursements attorneys fees

and interests of this action.

Dated: New York, New York
Noventber 19, 2019

9 —~

Matthew J. Salimbene, Esq.

ALAN RIPKA & ASSOCIATES, LLP
Attorneys for the Plaintiff(s)

900 Third Avenue, Suite 502

New York, New York 10022

P: (212) 557-4777

F; (646) 793-4777

10

12 of 14

MIT
Case 1:20-cv-06025-RPK-RLM Document 1-1 Filed 12/10/20 Page 14 of 15 PagelD #: 23

(FILED: KINGS COUNTY CLERK 11/20/2019 09:30 AM} ENDEE BO. 525345/2019
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 11/20/2019

 

+

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS

 

x
Index No.: $25345/2019

INNA KOZLOVA,
Plaintiff(s),
-against- VERIFICATION

WHOLE FOODS MARKET GROUP, INC, and
WHOLE FOODS, LLC.

Defendant(s).

 

STATE OF NEW YORK _ )}
}ss.:
COUNTY OF NEW YORK )

Matthew J. Salimbene, Esq, being duly sworn, depose and says that he is one of the
attorneys for the Plaintiff in the above-entitled action; that he has read the foregoing Summons
and Complaint, and that the same is true to his own knowledge, except as to those matters stated
therein to be alleged on information and belief, and as to those matters, he believes them to be
true.

This verification is made by deponent instead of the Plaintiff because the Plaintiff resides
outside the County of New York where deponent maintains his offices.

Dated: New York, New York
November 19, 2019

A 69

Matthew J. Salimbene, Esq.

13 of 14
Case 1:20-cv-06025-RPK-RLM Document 1-1 Filed 12/10/20 Page 15 of 15 PagelD #: 24

 

(FILED: KINGS COUNTY CLERK: 71/20/2019 09:30 AM INDEX NO. 525345/2019
NYSCEF DOC. NO, 1 RECEIVED NYSCEF: 11/20/2019

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS Index #: 525345/2019

“at + np

 

 

INNA KOZLOVA,
Plaintiff,
against,
WHOLE FOODS MARKET GROUP, INC, and WHOLE FOODS, LLC.,

Defendants.

VERIFIED SUMMONS AND COMPLAINT

Matthew J. Salimbene, P.C.
Attorneys for Plaintiff
900 Third Avenue, Suite 502
New York, NY 10022
Office: (212) 935-2060
Fax: (646) 783-3688

Attorney(s) for:

Attorney Signature pursuant to 22 NYCRR Section 130-1.1(a)

pot) 5 Oa

Matthew J. Salimbene, Esq.

Dated: November 19, 2019
New York, New York

14 of 14
